DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites a coarse depth test logic. Under the broadest reasonable interpretation, the claimed logic may be a software program, an algorithm, or some intangible item, which does not belong to a machine, manufacture, or composition of matter. The claim does not comprise a list of steps, which does not belong to a process. Therefore the claim does not fall within at least one of the four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morphet (U.S. Pub. 2017/0091987 A1, already of record), and in view of Heggelund et al (U.S. Pub. 2014/0354654 A1).
Regarding claim 1, Morphet teaches a method of performing coarse depth testing in a graphics processing system in which a rendering space is subdivided into a plurality of tiles (abstract, paragraph [0009], Figs. 2, 7, 8, etc.) , the method comprising: 
             receiving a set of one or more primitives related to one of the plurality of tiles (Fig. 2, paragraph [0004], tiles 1-8); 
             obtaining a depth range for the tile, the depth range for the tile identifying a depth range based on primitives previously processed for the tile (paragraphs [0008]-[0009], [0030], “Embodiments of the invention use the depth values stored in the ISP to compute a range of depth values for the whole tile.”) ; and 

            making a determination, based on the depth range for the tile, as to whether all or a portion of the primitive is hidden in the tile (paragraphs [0009], [0047], “By comparing the depths of objects with the range of stored depth values it is possible to cull objects that are guaranteed to be invisible without needing to process them in the ISP.”),
            in response to making a determination that at least a portion of the primitive is not hidden in the tile, making a determination, based on the depth range for the tile, as to whether the primitive, or one or more primitive fragments generated therefrom, has better depth than the primitives previously processed for the tile according to a depth compare mode (paragraph[0047], triangles marked ‘OK’, DCM in table 1; Fig. 8, paragraphs [0058]-[0059], depth testing among objects ‘A’, ‘B’, and ‘C’), and 
            wherein if a determination is made that at least a portion of the primitive is hidden in the tile, full resolution depth testing is not performed on at least that portion of the primitive in respect of the tile (paragraph[0047], triangles marked ‘X’ would be culled.). 
However, Morphet does not teach in response to making a determination that the primitive or a primitive fragment has better depth than the primitives previously processed for the tile, identifying the primitive or the primitive fragment as not requiring a read of a depth buffer to perform full resolution depth testing. 
Heggelund et al, in the same field of endeavor, teaches in response to making a determination that the primitive or a primitive fragment has better depth than the primitives previously processed for the tile, identifying the primitive or the primitive fragment as not requiring a read of a depth buffer to perform full resolution depth testing (paragraph [0056], “The graphics processing pipeline of the technology described herein includes both an early culling test, such as an early depth test, before the renderer stage in the graphics processing pipeline, and a late culling test, such as a late depth test, after the renderer stage of the graphics processing pipeline. Both of these culling tests use a buffer that stores appropriate culling test data (e.g. a depth buffer) for use by the culling tests.” Paragraph [0059], “Furthermore, providing state information for controlling the updating of the culling test data buffer (e.g. depth buffer) that is separate to the state information that controls the "culling" of the fragments using the culling tests increases the flexibility of the operation, and, for example, can facilitate different treatment of fragments with respect to updating of the culling test data buffer as opposed to their actual culling by the culling tests. This can accordingly again allow, as will be discussed further below, more efficient hidden surface removal when generating a render output.” The late depth test is mapped to the “full resolution depth testing” in the claim. The state information may be used for controlling depth test (late), instead of read of depth buffer.). As Morphet and Heggelund et al are combined, one would obtain the claimed subject matter. The implementation of the combination may be done by adding the relevant components of Heggelund et al into Morphet. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person 
Regarding claim 7, the combination of Morphet and Heggelund et al would suggest the method of claim 1, wherein the determination as to whether all or a portion of a primitive is hidden in the tile by the primitives previously processed for the tile is performed prior to rasterization of that primitive into primitive fragments (Morphet discloses culling objects and culling test, see paragraphs [0008]-[0009], not mentioned rasterization). 
Regarding claim 8, the combination of Morphet and Heggelund et al would suggest the method of claim 1, wherein the depth range for the tile is defined by a maximum depth value for the tile and a minimum depth value for the tile (Morphet: Fig. 6, 26). 
Regarding claim 9, the combination of Morphet and Heggelund et al would suggest the method of claim 8, wherein making a determination as to whether all of a primitive is hidden in the tile by the primitives previously processed for the tile comprises comparing one of the maximum depth value for the tile and the minimum depth value for the tile with one of a maximum depth value of the primitive in the tile and a minimum depth value of the primitive in the tile (Morphet: Fig. 7, and related description). 
Regarding claim 10, the combination of Morphet and Heggelund et al would suggest the method of claim 8, wherein making a determination as to whether a primitive has better depth than the primitives previously processed for the tile comprises comparing one of the maximum depth value for the tile and the minimum depth value for 
Regarding claim 11, the combination of Morphet and Heggelund et al would suggest the method of claim 8, wherein a less than depth compare mode is used and making a determination as to whether a primitive is hidden in the tile by the primitives previously processed for the tile comprises determining if a minimum depth value of that primitive in the tile is greater than the maximum depth value of the tile (Morphet: Fig. 7, DCM_LESS). 
Regarding claim 12, the combination of Morphet and Heggelund et al would suggest the method of claim 8, wherein a less than depth compare mode is used and making a determination as to whether a primitive has better depth than the primitives previously processed for the tile comprises determining if a maximum depth value of that primitive in the tile is less than the minimum depth value of the tile (Morphet: paragraphs [0058]-[0059, DCM_LESS). 
Regarding claim 13, the combination of Morphet and Heggelund et al would suggest the method of claim 9, wherein the maximum or minimum depth of a primitive in a tile is determined to be a maximum or minimum depth of: an intersection of an edge of the primitive with an edge of the tile; the primitive at a position of a corner of the tile within the primitive; and a vertex of the primitive in the tile (Morphet: paragraph [0044], “The minimum and maximum Z values of a polygonal object can be determined easily by examination of the vertex coordinates.” Fig. 2, various situations of objects in a tile). 
Regarding claim 14, the combination of Morphet and Heggelund et al would suggest the method of claim 9, wherein the maximum or minimum depth of a primitive in 
Regarding claim 15, the combination of Morphet and Heggelund et al would suggest the method of claim 1, wherein the determination as to whether all or a portion of a primitive is hidden in the tile by the primitives previously processed for the tile is performed after that primitive has been rasterized into primitive fragments and determining whether all or a portion of that primitive is hidden in the tile comprises, for each primitive fragment of that primitive making a determination, based on the depth range for the tile, whether that primitive fragment is hidden by the primitives previously processed for the tile; and a determination as to whether a primitive fragment has better depth than the primitives previously processed for the tile is only made if it is determined that the primitive fragment is not hidden (Heggelund et al: paragraphs [0030]-[0031], early culling test and late culling test). 
Regarding claim 16, the combination of Morphet and Heggelund et al would suggest the method of claim 15, wherein if a determination is made that a primitive fragment is hidden in the tile by the primitives previously processed for the tile full resolution depth testing is not performed on that primitive fragment (Heggelund et al: paragraph [0271], “Fragments that fail the early depth and stencil test stage 26 are culled by the early depth and stencil test stage 26.”). 
Regarding claim 17, the combination of Morphet and Heggelund et al would suggest the method of claim 1, further comprising, using the same depth range for the 
Claim 19 recites a non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform the coarse depth testing as set forth in claim 1. The combination of Morphet and Heggelund et al would suggest a non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform the coarse depth testing as set forth in claim 1 (Heggelund et al: paragraphs [0218]-[0220], processor, memory, storage medium, computer software. Also see rejection of claim 1 above.)
Claim 18 recites coarse depth test logic configured to perform coarse depth testing in a graphics processing system in which a rendering space is subdivided into a plurality of tiles, the coarse depth test logic comprising: hidden depth test logic and front depth test logic configured to perform the steps as in claim 1. The combination of Morphet and Heggelund et al would suggest coarse depth test logic configured to perform coarse depth testing in a graphics processing system in which a rendering space is subdivided into a plurality of tiles, the coarse depth test logic comprising: hidden depth test logic and front depth test logic configured to perform the steps as in claim 1 (Morphet: Fig. 4; Heggelund et al: Fig. 2; various hardware and software components. Also see rejections of the claim 1 above.).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 2, 4-5, the prior art references of Morphet (U.S. Pub. 2017/0091987 A1), and Heggelund et al (U.S. Pub. 2014/0354654 A1), as well as some documents of record disclose various limitations of the claims. However, the prior art failed to show all limitations of the claims and the obviousness of the claims as a  whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. Claims 3 and 6 are dependent claims of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIZE MA/Primary Examiner, Art Unit 2613